This is an appeal by an employer and its insurance carrier from a schedule award made by the Workmen’s Compensation Board in favor of claimant for partial disability. The board found that on April 11, 1942, claimant sustained accidental injuries which arose out of and in the course of his employment. It found that, while working for his employer, he stepped on an upholstery tack which penetrated through the shoe into the point of the left great toe which caused claimant to suffer accidental injuries in the nature of chills, fever and gangrene of the left toe which necessitated the amputation of that member, and which caused an infection to spread to the left leg which ultimately resulted in the amputation of that leg. The evidence sustains the findings of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Heifernan, Bergan and Coon, JJ., concur; Deyo, J., dissents, on the grounds that there is not a scintilla of evidence to sustain the finding of an industrial accident and that timely notice of this injury was not given.